Citation Nr: 0723411	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-28 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury (trick knee).

2.  Entitlement to paragraph 30, temporary evaluation because 
of treatment for service-connected condition requiring 
convalescence.

3.  Entitlement to an increased evaluation of corneal scar, 
right eye, currently evaluated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from June 1983 to 
August 1992.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2004 rating decision by the 
Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for: (1) an increased evaluation for a 
corneal scar, right eye, currently evaluated as 
noncompensable; (2) entitlement to a paragraph 30, temporary 
evaluation because of treatment for a service-connected 
condition requiring convalescence; and (3) found that no new 
and material evidence had been presented to reopen a claim 
for service connection for a left knee injury ("trick 
knee") last denied by the RO in November 1992.

In February 2007, the veteran testified at a hearing 
conducted at the local VA office before the undersigned 
Acting Veterans Law Judge.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action or whether the RO based its determination on that 
issue, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


FINDINGS OF FACT

1.  In a November 1992 rating decision, the RO denied service 
connection for left knee disability; the veteran was provided 
notice of the decision and of her appellate rights.

2.  The veteran filed a timely Notice of Disagreement (NOD) 
in April 1993 and that same month the RO issued her a 
pertinent Statement of the Case (SOC); however, the veteran 
did not file a Substantive Appeal and the decision became 
final.

3.  Residuals of a left knee injury were incurred in as a 
result of the veteran's military service.

4.  The surgery for repair and fixation of left knee anterior 
cruciate ligament ("ACL"), chronic rupture, and left knee 
medial meniscus tear on October 15, 2003 required 
convalescence.

5.  A December 2005 VA eye examination shows the veteran has 
20/20 eye sight, a very faint corneal scar of the right eye 
which is not visually significant and not causing her any 
visual disability at this time.


CONCLUSIONS OF LAW

1.  The RO's November 1992 rating decision that denied 
service connection for left knee disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302 (1992)

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a knee injury, last denied in November 1992. 38 U.S.C.A. 
§7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for the establishment of service connection 
for residuals of a left knee injury are met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

4.  The criteria for entitlement to Paragraph 30 benefits 
based on convalescence following surgery for repair and 
fixation of left knee ACL, chronic rupture, and left knee 
medial meniscus tear performed on October 15, 2003, are met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.30 
(2006).

5.  The criteria for a compensable evaluation for the 
veteran's eye disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.31, 4.84a, Diagnostic Code 6009 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and her 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he is expected to provide and (4) 
request the veteran provide any evidence in her possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in March 
2004, April 2004 and March 2006.

The March 2004 letter advised the veteran what was required 
to substantiate a claim for an increased disability rating 
for the right eye corneal scar.  The April 2004 letter 
advised the veteran that new and material evidence is 
necessary to reopen the claim for service connection for the 
left knee injury and also advised the veteran of evidence 
required to substantiate a claim for service connection.  The 
letters also provided the veteran with examples of evidence 
necessary to support her claim including dates and places of 
medical treatment.  Medical authorizations were provided so 
VA could assist in obtaining private medical records.  The 
letters advised the veteran of the evidence in the claims 
file, of VA's duty to obtain relevant federal records and 
that VA would make reasonable efforts to obtain private 
records.  The elements of a claim for service connection were 
also provided in each of the letters and in the March 2004 
letter, the veteran was informed that to establish 
entitlement to an increased evaluation for a service-
connected disability, the evidence must show that her 
service-connected condition has gotten worse.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the veteran 
of this information in a letter dated March 2006.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a), (b) and (c) (2002).  In particular, VA obtained 
service medical records ("SMRs") and requested that the 
veteran either submit her available private medical records 
or authorize VA to obtain those records on her behalf.  The 
veteran submitted an authorization for release of information 
to allow VA to obtain medical records on her behalf from the 
Jackson VA Medical Center ("VAMC") where she has received 
her medical treatment related to these claims.  The veteran 
has not alleged that there are any other obtainable 
outstanding service medical or other medical records with 
regard to the claims. Thus, given this effort, VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. Accordingly, the 
veteran was afforded two VA Eye Exams ("VA Exams") in April 
2004 and December 2005 to determine the current level of the 
disability.  Further examination or opinion is not needed on 
the claim because sufficient evidence is of record.  In 
December 2005 a VA Joints Exam was administered to the 
veteran to determine the nature and etiology of the veteran's 
left knee injury.  

The veteran and her representative have not made VA aware of 
any additional evidence that needs to be obtained in order to 
fairly decide her claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

New and Material Criteria

As a general rule, once a claim has been disallowed, the 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The law provides that service connection is established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The evidence submitted 
by the veteran in the attempt to reopen the claim for service 
connection is new in the sense that it was not previously of 
record, and it is material to the question of whether there 
is competent medical evidence to provide a linkage between 
the veteran's claimed condition and her military service.

At the time of the original November 1992 Rating Decision, of 
record was the veteran's service medical records ("SMRs") 
and a September 1992 VA Exam. SMRs show the veteran's 
enlistment examination was negative for complaint or history 
of injury to the left knee.  She first complained of injury, 
left knee stiffness and some tenderness she related to 
basketball and sports activity.  A March 1984 clinic note 
states that the veteran fell while playing basketball and 
injured her left knee.  An x-ray report dated the same day 
shows no evidence of a fracture or dislocation was found.  On 
a September 1986 Report of Medical History, the veteran 
reported pain in her left knee from sports activity.  On a 
June 1992 Report of Medical History, she reported a "trick 
or locked" left knee from a 1985 sports injury.  Her 
separation examination also noted the injuries to her left 
knee.  

The September 1992 VA Exam stated the veteran injured her 
knee while playing basketball in 1985 and that she has had 
intermittent problems since that time.  The examiner noted 
that the veteran walked with an unremarkable gait pattern and 
indicated a full range of motion of the left knee without 
redness, swelling or heat.  The veteran had minimal medial 
patellofemoral joint tenderness with no evidence of 
instability.  A radiology report of the left knee showed no 
gross osseous or joint or soft tissue abnormality and was 
noted as "normal."  The examiner stated the veteran's knee 
injury was "asymptomatic at present" and the examination 
was essentially unremarkable.

Since the November 1992 rating decision, the veteran has 
submitted medical records from the Jackson VAMC dated April 
2003 through December 2005 and a December 2005 VA Exam.  The 
physician's statement indicates that he has reviewed the 
veteran's "records" and that the veteran unquestionably had 
recurrent knee injuries while on active duty.  The VAMC 
records all related a current sports injury to left knee 
injuries that occurred in-service.

In this case, the additional information concerning the 
veteran's left knee is clearly new because it was not 
previously of record.  It is "material" because it suggests 
a linkage between the veteran's current disorder to symptoms 
recorded in her SMRs.

This evidence is relevant to an essential element of the 
claim, the timing and origin of the left knee injury; it is 
clearly so significant that it must be considered.  Thus, 
without entering any discussion of substantive veracity as 
may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  See Duran, 7 Vet. App. at 220; Justus, 
3 Vet. App. at 513.  New and material evidence having been 
submitted, the claim for entitlement to service connection 
for residuals of a left knee injury is reopened.

Merits of the Claims

Having presumed credible the newly submitted and material 
evidence does not end the Board's inquiry.  The presumption 
of credibility does not attach upon consideration of the 
merits of the claim.  Justus, supra., cf. Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is next required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board will grant the 
benefit sought under the "benefit-of-the-doubt" rule, which 
provides that where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant is to prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994). 

Service Connection

The veteran argues that she incurred a left knee injury as a 
result of active military service.  The evidence is in 
equipoise and the appeal will be granted.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The veteran's enlistment examination was negative for 
complaint or history of injury to the left knee.  Her SMRs 
show that she first complained of a left knee injury related 
to basketball in March 1984.  Examinations and reports 
contained in her SMRs throughout the remainder of her 
military career note problems with her left knee to include a 
final notation on her service separation examination.

VAMC records show that in August 2003, while playing 
basketball wearing a knee brace, the veteran injured her left 
knee.  She reported to doctors at that time that she had 
arthritis in her left knee which has bothered her since her 
military service.  She also described her left knee problems 
to treating physicians as "chronic."  Following an MRI, she 
was diagnosed with a probable ACL tear as well as a medial 
and lateral meniscus tear as well with bone contusions and 
moderate to severe joint effusion.  A left knee arthroscopy 
with partial medial and lateral meniscectomies was performed 
followed by a left knee arthroscopic assisted anterior 
cruciate ligament reconstruction with Achilles tendon 
allograft supplemented with bioabsorbable screws and one 
metallic staple.  The operating physician stated that since 
the veteran's initial injury in the military, the veteran has 
had recurrent episodes of instability and medial joint line 
pain.

In her December 2005 VA examination, the examining physician 
stated that the veteran's subjective complaints were 
supported with the objective and physical findings.  He 
stated that there is no question that she had some recurrent 
knee injuries while on active duty.  The examiner could not 
conclusively state the veteran's current knee injury is 
related to the veteran's in-service knee injury; however, he 
could not state otherwise.

By statute, the Board is required to consider all 
information, including all lay and medical evidence of record 
in a case before it.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the veteran.  See 38 U.S.C.A. 
§5107(b) (2002); 38 C.F.R. § 3.102 (2006).  

In this case, with respect to a competent medical opinion 
linking the veteran's left knee injury to her military 
service, the evidence is in equipoise.  There is also 
competent evidence of continuity of symptomatology based on 
the medical evidence and the lay statements provided by the 
veteran.  Therefore, the veteran is entitled to have the 
benefit of the doubt resolved in her favor.  See 38 U.S.C.A. 
§ 5107 (2002).  Accordingly, the Board finds that the 
veteran's knee injury is a result of her military service.

Paragraph 30 -Temporary Total Evaluation

The veteran underwent surgery for repair and fixation of left 
knee anterior cruciate ligament, chronic rupture, and left 
knee medial meniscus tear in October 2003.

A total disability rating will be assigned effective from the 
date of a hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release, if the hospital treatment of a service- 
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
post-operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  See 38 
C.F.R. § 4.30(a) (2006).

Notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the term "convalescence" does not necessarily 
entail in-home recovery.  Id.

VAMC records following the surgery for repair and fixation of 
left knee anterior cruciate ligament, chronic rupture, and 
left knee medial meniscus tear in October 2003 show the 
veteran would require convalescence of 4-6 following the 
surgery and would be unable to work.  Thus, the Board finds 
that the veteran is entitled to a temporary total evaluation 
under 38 C.F.R. § 4.30.

Increased Evaluation for Corneal Scar, Right Eye

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  A rating specialist 
must interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  See 38 C.F.R. § 4.2 (2006).  As such, 
the determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  See 38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran has been afforded two eye examinations in 
conjunction with the current appeal.  First, in April 2004, 
the examiner stated that the veteran has a mild corneal scar 
present on the right eye with no visual complaints and normal 
20/20 vision both distant with correction and near without 
correction.  The examiner stated the veteran was not 
suffering any visual disability at that time because of the 
presence of the mild right corneal scar.

The second VA exam took place in December 2005.  After 
reviewing the veteran, the examiner concluded that the 
veteran's very faint corneal scar of the right eye was not 
visually significant and was not causing her any visual 
disability.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6009, an unhealed 
eye injury, in chronic form, is rated for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  Id.   The 
veteran's eye disability was initially rated noncompensable 
in November 1992 because there was no loss of vision due to 
the scar.  The rating decision stated that vision loss found 
was due to myopia which is not a ratable entity and is 
correctable to 20/20 bilaterally.

The two most recent VA examinations have revealed the same 
results.  The veteran has no vision loss as a result of the 
corneal scar according to the VA examiner.  Accordingly, the 
veteran is not entitled to a compensable rating under the 
regulations.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2006).

The Board lastly has considered whether the veteran is 
entitled to a higher rating for her eye condition based on 
considerations outside the schedular rating criteria.  
However, the evidence does not show that the service-
connected disability has presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2006).  There is no evidence that the 
nature and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
her service-connected eye condition, or that the eye 
condition itself has caused interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards that are based on the average impairment 
of employment.  In view of these findings and in the absence 
of evidence of extraordinary symptoms, the Board concludes 
that the schedular criterion adequately contemplates the 
nature and severity of the veteran's service-connected eye 
condition.

Given the nature of the veteran's service-connected eye 
condition as described above, the Board finds that there is 
no basis for awarding an evaluation higher than the 
previously assigned noncompensable rating.  Should the 
veteran's disability picture change in the future, she may be 
assigned a higher evaluation.  See 38 C.F.R. § 4.1 (2006).  
At present, however, there is no basis for such an 
evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected eye 
condition does not meet the criteria for a compensable 
rating, a higher rating is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).





ORDER

New and material evidence having been submitted, the 
veteran's claim to entitlement to service connection for 
residuals of a left knee injury is reopened.

Service connection for residuals of a left knee injury is 
granted.

A temporary total convalescent rating under 38 C.F.R. § 4.30 
following surgery for repair and fixation of left knee 
anterior cruciate ligament, chronic rupture, and left knee 
medial meniscus tear in October 2003 is granted.

Entitlement to a compensable evaluation for a corneal scar, 
right eye, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


